DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Hardman (Registration No 51,777) on November 5, 2021.

The application has been amended claims 21, 24, 41, 44, 47, and 50 as follows: 

21. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors to: 
receive, from an e-commerce application, a call to an application programming interface (API) to initiate a purchase transaction; 
based at least in part on receiving the call to the API, attempt to perform the purchase transaction via a current payment system; 

determine that the current payment system is an asynchronous payment system; 
extend the API by adding additional executable statements configuring the API to handle asynchronous purchase transactions, wherein the API is extended to handle the asynchronous purchase transactions without a change to an interface called by the e-commerce application that would cause a redesign of the e-commerce application; and 
perform the purchase transaction as an asynchronous purchase transaction.

24. (Currently Amended) One or more non-transitory computer-readable media as recited in claim 21, further comprising: 
providing a user interface to the e-commerce application to allow [[the]] a user to communicate with a payment site associated with a payment system of the asynchronous payment system; and 
providing a user interface element configured to occupy the user while a store polls the e- commerce application if a result of the purchase transaction is success or failure.

41. (Currently Amended) A method comprising: 
receiving, from an e-commerce application, a call to an application programming interface (API) to initiate a purchase transaction; 

determining that performing the purchase transaction via the current payment system failed based on an inability to process the purchase transaction as a synchronous purchase transaction; 
determining that the current payment system is an asynchronous payment system; 
extending the API by adding additional executable statements configuring the API to handle asynchronous purchase transactions, wherein the API is extended to handle the asynchronous purchase transactions without a change to an interface called by the e-commerce application that would cause a redesign of the e-commerce application; and 
performing the purchase transaction as an asynchronous purchase transaction.

44. (Currently Amended) The method of claim 41, further comprising: 
providing a user interface to the e-commerce application to allow [[the]] a user to communicate with a payment site associated with a payment system of the asynchronous payment system; and 
providing a user interface element configured to occupy the user while a store polls the e- commerce application if a result of the purchase transaction is success or failure.

47. (Currently Amended)  A system, comprising: 

memory in electronic communication with the one or more processors; and 
instructions stored in the memory, the instructions being executable by the one or more processors to: 
receive, from an e-commerce application, a call to an application programming interface (API) to initiate a purchase transaction; 
based at least in part on receiving the call to the API, attempt to perform the purchase transaction via a current payment system; 
determine that performing the purchase transaction via the current payment system failed based on an inability to process the purchase transaction as a synchronous purchase transaction; 
determine that the current payment system is an asynchronous payment system; 
extend the API by adding additional executable statements configuring the API to handle asynchronous purchase transactions, wherein the API is extended to handle the asynchronous purchase transactions without a change to an interface called by the e- commerce application that would cause a redesign of the e-commerce application; and 
perform the purchase transaction as an asynchronous purchase transaction.

50. (Currently Amended) The system of claim 47, further comprising additional instructions that are executable by the one or more processors to:
a user to communicate with a payment site associated with a payment system of the asynchronous payment system; and 
provide a user interface element configured to occupy the user while a store polls the e- commerce application if a result of the purchase transaction is success or failure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In response to Applicant’s RCE filed of July 16, 2021 and Examiner’s Amendment of November 5, 2021 the claims are in condition for allowance.

In view of Applicant’s amendments, arguments, and upon further search and consideration, Examiner withdraws the rejections under 35 USC 103, 35 USC 112(a), and 35 USC 112(b) to claims 21-26.

Regarding the 112(a) rejections to claims 21-26, in Applicant amended the claims and indicated where in the specification support for the limitations in their current form could be found. In view of the amendments and arguments, Examiner withdraws this rejection.

Regarding the 112(b) rejections to claims 21-26, in Applicant amended the claims and provided arguments why the limitation is no longer indefinite. In view of the amendments and arguments, Examiner withdraws this rejection.

Regarding the prior art rejections to claims 21-26, in Applicant amended the claims and provided analysis as to how the cited are does not teach the amended limitations. Examiner has conducted an updated prior art search. In view of the amendments, arguments, and updated search, Examiner will not provide an art rejection at this time. Examiner withdraws this rejection.

Regarding subject matter eligibility. In view of the 2019 Revised Patent Subject Matter Eligibility Guidance and Applicant’s arguments, Applicant’s claims, while directed to an abstract idea, recite a practical application of the judicial exception. The claims recite a judicial exception, the processing of a (financial) transaction. The processing of a financial transaction is a fundamental economic practice and thus a type of Certain Methods of Organizing Human Activity. However, the claims contain an ordered combination of elements that amount to an improvement to technology. The claim limitations recite the process by which an API interacts with payment systems. An e-commerce application, upon determining the payment system cannot process a transaction as a synchronous purchase transaction, configures the API of the system to handle asynchronous transactions without changing the interface, which would cause a redesign of the e-commerce application. These limitations address a deficiency in the technology allowing for asynchronous transactions to be performed without the need to 

The closest prior art of record includes: Olliphant (2005/0228750) and Wood, US Patent Application Publication No. 2002/0087412. Olliphant teaches a system that cannot process a synchronous payment transaction and instead processes the transaction as an asynchronous payment transaction. Wood teaches the ability for an API to change the layout of a webpage without having to rewrite program code.

The closest foreign reference of record Gang Xiong (CN101295383A), (see Information Disclosure Statement of March 19, 2019), teaches a system with an open interface which allows for the use of a plurality of existing bank payment systems to complete the transaction. 

The closest NPL reference is Miller (Miller “Choosing an Online Payment Service: Google Checkout vs. Paypal”, Digital Short Cut, Que 09/29/2006 pg 2-6) (see Information Disclosure Statement of July 13, 2017, referencing NPL provided in parent application 13/923284 on December 20, 2016) which teaches the benefits and disadvantages of various payment systems.

These prior art references do not teach such limitations as “determine that performing the purchase transaction via the current payment system failed based on an inability to process the purchase transaction as a synchronous purchase transaction”, extend the API by adding additional executable statements configuring the API to handle asynchronous purchase transactions”, and “wherein the API is extended to handle the asynchronous purchase transactions without a change to an interface called by the e- commerce application that would cause a redesign of the e-commerce application”. The closest art does not teach the exact manner by which the API is extended resulting in allowing for asynchronous transactions without a change to an interface that would cause a redesign of the underlying application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693